DETAILED ACTION
In response to the Amendments filed on December 16, 2021, claims 1, 4-11 and 14 are amended; claims 13 and 15 are cancelled; and claim 21 is newly added. Currently, claims 1-12, 14, and 16-21 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of the cancellation of claim 15, the drawings filed September 9, 2019 on are now accepted. 

Claim Objections
Claim 11 is objected to because of the following informalities: the recitation of “the adjacent axial support components” should be recited as --adjacent axial support components of the plurality of axial support components--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: control components 34, e.g. guide wires (instant [083], [099], [0101]-[0102])

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-12, 14, 16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salahieh (US Pub. No. 2012/0277730 A1).
Claim 1. Salahieh discloses a medical device comprising: 
a tubular member (i.e., outer tubular member with bend portion 700 as described in [0120]) having a proximal end (i.e., end with bead 706), a distal end (i.e., end with bead 702), an outer surface (i.e., outer surface of portion 700), an inner surface (i.e., inner surface of portion 700), a longitudinal direction along a length of the tubular member (i.e., direction along the length of portion 700), a passage (i.e., passageway through portion 700) extending from the proximal end to the distal end extending along the longitudinal direction, and a cross-section perpendicular to the longitudinal direction (i.e., cross section of portion 700 perpendicular to its length) (Figs. 29A-30H; [0125]-[0135]); wherein the tubular member includes 
i) a plurality of discrete axial support components (702, 704, 706) in a stacked arrangement (Figs. 29A-29B) including at least a first axial support component (i.e., one of beads 702, 704, 706) and a second axial support component (i.e., the adjacent one of beads 702, 704, 706) located adjacent to and above the first axial support component in the distal direction, 


    PNG
    media_image1.png
    396
    399
    media_image1.png
    Greyscale

Annotated Fig. 29A of Salahieh
ii) one or more lateral support components  (717, 724, 726, 728, 732, 734, 736, 756, 754, 762,764,768) in contact with the plurality of axial support 
wherein the first axial support component bends in opposing first and second directions relative to the second axial support component (i.e., in a first direction when moving from the position of Fig. 29A to the position of Fig. 29B and in a second direction opposing to the first direction when moving from the position of Fig. 29B to the position of Fig. 29A).
Claim 2. Salahieh discloses the device of claim 1, wherein the first axial support component and the second axial support component have the same shape (Figs. 29A-30H; [0125], [0127]).
Claim 3. Salahieh discloses the device of claim 1, wherein the one or more lateral support components includes a central lumen (i.e., floating liner) having a passage therethrough for defining at least a portion of the inner surface of the tubular member ([0132]; similar to liner 505 of Fig. 2C).
Claim 5. Salahieh discloses the device of claim 4, wherein the plurality of axial support components and the one or more lateral support components are connected (Figs. 29A-30H; [0125]-[0127]).
Claim 6. Salahieh discloses the device of claim 5, wherein the plurality of axial support components and the one or more lateral support components are formed of the same material ([0125]; i.e., since they are form as part of the bead).
Claim 7. Salahieh discloses the device of claim 4, wherein the plurality of axial support components and the one or more lateral support components are formed of different materials 
Claim 8. Salahieh discloses the device of claim 7, wherein the plurality of axial support components is formed from a first material and the one or more lateral support components is formed from a second material having a Shore A durometer less than a Shore A durometer of the first material (i.e., since liner is more flexible than beads).
Claim 9. Salahieh discloses the device of claim 7, wherein the one or more lateral support components are formed of a stretchable fabric ([0086])
Claim 10. Salahieh discloses the device of claim 4, wherein the one or more lateral support components have a wall thickness that is less than a wall thickness of the plurality of axial support components (i.e., since beads 702, 704, 706 are thicker than a liner such as that illustrated in Fig. 2C).
Claim 11. Salahieh discloses the device of claim 4, wherein the adjacent axial support components define a cut-out region between the opposing edge surfaces (Figs. 29A-29B; i.e., gap between adjacent beads of portion 700 on the opposite side of the side with identified contact in annotated Fig. 29A is a cut-out region).
Claim 12. Salahieh discloses the device of claim 11, wherein the first axial support component rocks back and forth in a first direction relative to the second axial support component (Figs. 29A-29B; [0125]).
Claim 13. Salahieh discloses the device of claim 1, wherein the first axial support component bends only in a first direction relative to the second axial support component (Fig. 29B).
Claim 14. Salahieh discloses the device of claim 4, wherein the tubular member further includes one or more rigid regions where the tubular member generally does not bend (i.e., since beads 702, 704, 706 comprises a rigid material so as to be generally stiff and resist bending or other deformation when beads are caused to bend such as illustrated in Fig. 29B).
Claim 16. Salahieh discloses the device of claim 4, wherein the tubular member has a porous wall (i.e., since outer tubular member comprises splines 508, 506 as illustrated in Fig. 2C).
Claim 18. Salahieh discloses the device claim 1, wherein the one or more lateral support components is interpreted as interlocking elements (756, 754) of Figs. 30F in contact with the axial support components for reducing lateral movement of adjacent axial support components relative to each other ([0127]; i.e., since they are matched to be stacked), and  the device includes one or more control components (708) extending the length of the tubular member for controlling a direction of bend of the proximal end of the tubular member ([0125]-[0126]).
Claim 19. Salahieh discloses the device of claim 18, wherein the control components includes a first cable (708) and a second cable (708) and the axial support components includes eyelet openings (744) in the passageway of the tubular member for threading the cables ([0127]), wherein the first and second cables bend the tubular member in opposing directions ([0125]).
Claim 20. Salahieh discloses the device of claim 19, wherein the device includes a water impermeable cover (i.e., floating liner) over a length of the tubular member ([0135]; i.e., since liner is generally impermeable as disclosed in [0073]).
Claim 21. Salahieh discloses a medical device comprising: 

i) a plurality of discrete axial support components (702, 704, 706) in a stacked arrangement (Figs. 29A-29B) including at least a first axial support component (i.e., one of beads 702, 704, 706) and a second axial support component (i.e., the adjacent one of beads 702, 704, 706) located adjacent to and above the first axial support component in the distal direction, 
wherein each of the plurality of axial support component has a top edge surface (i.e., edge surface facing proximal direction) facing the proximal end and a bottom edge surface (i.e., edge surface facing distal direction) facing the distal end, wherein a first portion of the top edge surface of the first axial support component contacts a first portion of the bottom edge surface of the second axial support component (i.e., portions in contact such as the portions in contact in the identified “contact” of Annotated Fig. 29A above), and a second portion of the top edge surface of the first axial support component is spaced apart from 
ii) one or more lateral support components  (717, 724, 726, 728, 732, 734, 736, 756, 754, 762,764,768) in contact with the plurality of axial support components for reducing lateral movement between adjacent pairs of axial support components ([0127]; i.e., since they are matched to be stacked);
wherein the first axial support component bends in a plurality of different directions relative to the second axial support component (i.e., a plurality of directions including bending in the direction from the position of Fig. 29A to the position of Fig. 29B and in the direction from the position of Fig. 29B to the position of Fig. 29A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Pub. No. 2012/0277730 A1).
Claim 4. Salahieh discloses the device of claim 1, wherein the plurality of axial support components in a stacked configuration (Figs. 29A-29B) but does not explicitly disclose of about 10 or more stacked axial support components. However, since Salahieh discloses that the number of beads in the stack of beads illustrated in Figs. 29A-29B can be modified to change .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (US Pub. No. 2012/0277730 A1) in view of Herbert (US Pub. No. 2014/0135736 A1).
Claim 17. Salahieh discloses the device of claim 4, but does not further disclose that the outer surface of the tubular member is coated with a hydrophilic coating. However, it is noted that Herbert also discloses a medical device comprising a plurality of axial support components and lateral support components, wherein Herbert further discloses that a hydrophilic coating on the outer surface to aid in axial movement of the inner catheter relative to the outer catheter during the deflection process ([0064], [0083]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Salahieh with the features of the outer surface of the tubular member is coated with a hydrophilic coating as disclosed by Herbert to aid in axial movement of the inner catheter relative to the outer catheter during the deflection process ([0064], [0083] of Herbert).

Response to Arguments
With respect to the previous drawing objection, cancellation of claim 15 as noted by applicant on pg. 6 is sufficient. Therefore, the previous drawing objection is hereby withdrawn.

With respect to the previous 35 U.S.C. 112(b) rejections, the amendments to the claims, as noted by applicant on pg. 6, are considered sufficient to clarifying the previous confusion. Therefore, the previous 35 U.S.C. 112(b) rejections of the claims are hereby withdrawn. However, amended claim 11 is objected to for containing an informality, see above for details.

Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pgs. 9-11 that Salahieh does not disclose the newly added limitation is not persuasive because Salahieh discloses the first axial component bends in a first direction relative to the second axial support component from the position of Fig. 29A to the position of Fig. 29B and then bends in a second direction opposite to the first direction relative to the second axial support component when returning from the position of Fig. 29B to the position of Fig. 29A. Therefore, Salahieh still discloses the claimed invention. Further in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of axial support components being bendable in opposing first and second directions, as per claim 1, or a plurality of directions, as per claim 21, as shown in instant Fig. 29) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As explained during the interview, see attached summary, Salahieh does not disclose explicitly the bending illustrated in instant Fig. 29 but the feature of instant Fig. 19 appears to be disclosed by Banik (US Pub. No. 2005/0075538 A1).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JENNA ZHANG/Primary Examiner, Art Unit 3783